internal_revenue_service number release date index number dollar_figure --------------------- --------------------------- ----------------------------------------------- ------------------------- in re ----- --------------------------------------------------- ----------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no-- ------------- telephone number --------------------- refer reply to cc tege eoeg e02 plr-137500-04 date date ---------------- -------------------- --------------------------------- ----------- legend legend association ------------------------------------------------------ ein city county state dear -------------- this is in response to your letter dated july requesting the following rulings on behalf of the association the income of the association is excludable from gross_income under sec_115 of the internal_revenue_code code a determination that the association is an instrumentality within the meaning of code sec_3121 and sec_3306 and that the contributions made to the association will be deductible by the donors as charitable_contributions under sec_170 of the code facts the city is a municipality and political_subdivision of the state and is situated in county the city formed the association under the state nonprofit corporation code the association was formed for the purpose of carrying out the promotion of tourism for the city by promoting tourism in the city the association will contribute to the economic development of the city through increased tourism and visitation to the city and will increase the expenditure of tourist dollars at local businesses taxes to be expended for the purpose of promoting tourism conventions and trade state law authorizes municipalities to levy a hotel motel tax and requires such the association’s articles of incorporation articles provide that the the association has a contract with the city to manage and operate an plr-137500-04 shows among other possible purposes the statute permits the expenditure of these tax revenues through contract with a private sector nonprofit corporation the state law defines the term private sector nonprofit corporation in pertinent part as any other private group organized for similar purposes which is exempt from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 the association received a favorable determination_letter from the internal_revenue_service recognizing it as an organization described in sec_501 association was organized and at all times shall be operated to service the needs and interests of tourism within the city the stated purposes of the association include developing the educational cultural and economic potential of the city contracting with the city to expend on behalf of the city the tax revenue and other funds it receives to promote tourism conventions and trade shows within the city and to stimulate commerce amphitheater and a tennis center the amphitheater and the tennis center are owned by the city and the contract is consistent with the association’s purposes the public will continue to have access to theatrical and musical productions at the amphitheater and to the recreational and educational facilities at the tennis center by performing these functions the association seeks to serve the economic development needs of the city and increase tourism trade and the economic growth of the city board_of directors board after an initial period the makeup of the board will consist of the city manager or a designee who is an employee under the direct supervision of the city manager the chairperson of the recreation commission and a member of the city council appointed by a majority of the council the final two directors are citizens of the city at large and the articles specify that it is preferable that one is employed in the restaurant or hotel motel business with a minimum of five years of fiscal experience the association’s bylaws provide that the members of the board are appointed by the city council directors may be removed by the city council and vacancies are filled by the city council the bylaws of the association provide that the board has the full power and authority to review and approve in advance both short-term and long-term budgets capital and operation of income and expenditures of the association and to exercise such other supervision and control_over the affairs and property of the association to ensure the c purposes and functions of the association are carried out however bylaws require that all checks drafts or other orders for the payment of money notes or other evidences of indebtedness issued in the name of the association be countersigned by the city manager or city director of finance no action may be taken with respect to the articles or bylaws without the prior written approval of the city council the articles provide that the association will be managed by a five member approximately percent of the association’s funding is derived from the the articles provide that the association is not organized and shall not be plr-137500-04 hotel motel tax approximately percent is derived from revenues generated by its operation of the amphitheater and approximately percent is derived from revenues generated by its operation of the tennis center the articles provide that the association shall make an annual budget presentation to the city council and copies of the association’s meeting minutes shall be submitted for inclusion in the city records operated for pecuniary gain or profit and that no part of the property or net_earnings of the association shall inure to the benefit of or be distributable to its directors officers or other private persons in the event of dissolution of the association the articles provide that the balance of all assets will be distributed to the city or an entity that is an integral part of the city of the city provided that such entity’s income is excludable under sec_115 membership in association is limited to entities that are an integral part of the city provided that such entity’s income is excludable from gross_income under sec_115 sec_115 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization in revrul_77_261 1977_2_cb_45 income from an investment fund in accordance with its articles the association was formed purely for public the promotion of tourism to the city will result in increased trade and economic code sec_3101 and sec_3111 impose federal_insurance_contribution_act fica plr-137500-04 growth of the city the promotion of economic development is an essential government function for purposes of sec_115 benefit no part of the net_earnings of the association may inure to the benefit of any individual the members of the association are limited to entities that are an integral part of the city provided that such entity’s income is excludable from gross_income under sec_115 upon dissolution all assets of the association must be distributed to the city or to an entity that is an integral part of the city provided that such entity’s income is excludable from gross_income under sec_115 sec_3121 and sec_3306 taxes on the wages paid_by an employer to employees with respect to employment code sec_3301 imposes federal unemployment_compensation act futa taxes on the wages paid_by an employer to employees with respect to employment code sec_3121 provides that for purposes of the fica tax employment does not include service in the employ of a state or any political_subdivision thereof or of any instrumentality of any one or more of the foregoing by an individual who is a member of a retirement_system of such state political_subdivision or instrumentality code sec_3306 provides that for purposes of the futa_tax employment does not include service performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions a determination of the status of an organization as an instrumentality of one or more states or political subdivisions is made using the criteria of revrul_57_128 1957_1_cb_311 under this revenue_ruling the following six factors are taken into consideration whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the state or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses the third factor is whether there are any private interests involved or whether the the association also satisfies the second factor which requires performance of plr-137500-04 the association satisfies the first factor of revrul_57_128 insofar as it is used for a governmental purpose and performs a governmental function state law provides for the expenditure of taxes levied by a municipality by a code sec_501 organization for the purpose of promoting tourism conventions and trade shows the association was formed for this purpose by the city to further these purposes the association also maintains the city owned amphitheater and tennis center on behalf of the city its functions on behalf of one or more states or political subdivisions the articles provide that the association was organized to service the needs and interest of tourism within the city the association maintains the city owned amphitheater and tennis center on behalf of the city by contract the association in accordance with statute contracted with the city to expend on behalf of the city the tax revenue and other funds it receives to promote tourism conventions and trade shows within the city state or political subdivisions involved have the powers and interests of an owner the articles provide that the association is not organized for profit the articles provide that no part of the association’s property or net_earnings can inure to the benefit of or be distributable to the association’s directors officers or other private persons and also provides that no part of the net_earnings of the association can inure to the benefit of any private_shareholder_or_individual within the meaning of code sec_501 the city council retains significant control_over the governing instruments of the association as well as to the disposition of its funds upon dissolution of the association any remaining assets are to be transferred to the city or an entity that is in integral part of the city the association satisfies this factor supervision of the organization be vested in public authority or authorities the articles provide that the association will be managed by the board_of the five members of the board the articles stipulate that one will be the city manager or his designee who shall be an employee under the city manager’s direct supervision one will be the chairperson of the city recreation commission and one will be a member of the city council of the other two directors both shall be citizens of the city at large under the articles the majority of the board is comprised of city officials and officers the articles provide that in the event of dissolution the balance of all assets will be distributed to the city or an entity that in an integral part of the city the city council retains significant control_over the governing instruments of the association and the composition of its board_of directors authority is necessary for the creation and and or use of such an instrumentality state law provides that a municipality within a county may contract with a code sec_501 organization for the promotion of tourism within the county the statute also the association also satisfies the fourth factor which requires that control and the fifth factor of revrul_57_128 provides that express or implied statutory plr-137500-04 provides for the municipality’s levy of a hotel motel tax to accomplish the purpose of promoting tourism and provides that a municipality may contract with a code sec_501 organization to expend these revenues for the purpose of promoting tourism the association was created pursuant to the express terms of the relevant state statute and was determined to be a code sec_501 organization by the internal_revenue_service the city has contracted with the association and is funded in significant measure by the hotel motel tax levied by the city the association satisfies the fifth factor autonomy and the source of its operating_expenses is also satisfied state law provides that the association may be funded by a hotel motel tax collected for the purposes of promoting tourism over percent of the association’s operating_expenses are derived from the hotel motel tax imposed by the city in addition to this source of funding the association also receives a percentage of its operating expense from the operation of the amphitheater and tennis center on behalf of the city association is an instrumentality of the city a political_subdivision of the state for purposes of code sec_3121 and sec_3306 sec_170 the sixth factor of revrul_57_128 which considers the degree of financial the association satisfies each of the above six actors therefore the sec_170 of the code provides subject_to certain limitations that there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year under sec_170 the term charitable_contribution means a contribution or the term political_subdivision is not defined in the code however treas reg gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution is made for exclusively public purposes b provides that political_subdivision means any division of any state_or_local_government unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit revrul_78_356 1978_2_cb_256 states that the term political_subdivision has been defined consistently for all federal tax purposes as denoting either a division of a state_or_local_government that is a municipal corporation or a division of such state_or_local_government that has been delegated the right to exercise sovereign power tax the power of eminent_domain and the police power 3_tc_131 aff’d 144_f2d_998 2nd cir it is not necessary that all three of these powers be delegated in order to treat an entity as a political the three generally acknowledged sovereign powers of states are the power to nevertheless an entity not expressly described in sec_170 may qualify city has not granted association the power to tax the power of eminent_domain plr-137500-04 subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government revrul_77_164 1977_1_cb_20 or the police power although association is permitted to spend hotel motel tax revenues the hotel motel tax is levied by the city and not the association because association has not been delegated the right to exercise any sovereign power the association is not a political_subdivision under sec_1_103-1 to receive deductible charitable_contributions if it is an instrumentality of a state or an instrumentality of a political_subdivision of a state and if the contributions are made for exclusively public purposes see revrul_75_359 1975_2_cb_79 instrumentalities of states or political subdivisions are set forth in revrul_57_128 these criteria are discussed above in the analysis of ruling_request number therefore the association constitutes an instrumentality of city for purposes of sec_170 sec_170 provides in relevant part that in the case of an individual the deduction provided in sec_170 shall be allowed for any charitable_contribution to a governmental_unit referred to in sec_170 to the extent that the aggregate of such contributions does not exceed percent of the taxpayer’s contribution_base for the taxable_year sec_170 generally provides that the term contribution_base means adjusted_gross_income a political_subdivision of a state and operates for exclusively public purposes we further conclude that contributions made to association will be deductible by the donors as charitable_contributions under sec_170 to the extent otherwise provided under sec_170 in view of the foregoing we conclude that the association is an instrumentality of rev_rul provides that the criteria for identifying wholly owned conclusions the income of association is excludible from gross_income under sec_115 of the code the association is an instrumentality of the city a political_subdivision of the state for purposes of code sec_3121 and sec_3306 charitable_contributions to authority are deductible by the donors to the extent provided by sec_170 of the code except as specifically provided herein no opinion is expressed or implied on the this ruling is directed only to the taxpayer who requested it sec_6110 this ruling does not determine the existence of a retirement_system within the plr-137500-04 meaning of code sec_3121 nor does it determine the applicability of a sec_218 agreement within the meaning of code sec_3121 federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that this ruling may not be used or cited as precedent letter to the association enclosures copy of this letter copy for sec_6110 purposes ______________________________ david l marshall chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities in accordance with a power_of_attorney on file we are sending a copy of this sincerely
